Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 1 of 29 PageID #: 107647



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


    IN RE PAYMENT CARD INTERCHANGE           Case No. 05-MD-01720 (MKB) (JO)
    FEE AND MERCHANT DISCOUNT
    ANTITRUST LITIGATION



                        MEMORANDUM IN OPPOSITION TO
                  PRELIMINARY APPROVAL OF CLASS SETTLEMENT




    116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 2 of 29 PageID #: 107648



                                                      TABLE OF CONTENTS
                                                                                                                      Page
    I.       SUMMARY OF ARGUMENT ...........................................................................................2 

    II.      LEGAL STANDARD..........................................................................................................5 

    III.     ARGUMENT .......................................................................................................................7 

             A.        The proposed class settlement should not be approved because it includes class
                       members with competing claims for settlement proceeds for the same merchant
                       transactions and therefore fails to protect the interests of large segments of the
                       class. .........................................................................................................................7 

                       1.         The proposed settlement places class members in direct conflict with each
                                  other over the same settlement dollars .........................................................8 

                       2.         The proposed class definition is overbroad because it includes class
                                  members at different levels of the payment chain. ....................................12 

                       3.         The interests of the Branded Operators are not being adequately
                                  represented. ................................................................................................14 

                       4.         The magnitude of the intra-class conflict is substantial as it potentially
                                  involves tens of thousands of class members and billions of payment
                                  transactions. ...............................................................................................18 

             B.        The proposed class settlement fails to disclose the fact and identity of hundreds of
                       class members that have been excluded from the class in whole or in part...........19 

             C.        Because the proposed notice plan is insufficient, this issue must be addressed
                       prior to preliminary approval. ................................................................................21 

    IV.      CONCLUSION ..................................................................................................................23 




                                                                         -i-
    116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 3 of 29 PageID #: 107649



                                                    TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

                                                           FEDERAL CASES

    In re Advanced Battery Techs. Secs. Litig.,
        298 F.R.D. 171 (S.D.N.Y. 2014) ...............................................................................................7

    Aliano v. CVS Pharm. Inc.,
        2018 U.S. Dist. LEXIS 85986 (E.D.N.Y. May 21, 2018) .........................................................6

    Allen v. Dairy Farmers of Am., Inc.,
        2014 U.S. Dist. LEXIS 94007 (D. Vt. July 9, 2014) .................................................................6

    Amchem Products, Inc. v. Windsor
      521 U.S. 591 (1997) ......................................................................................................... passim

    Denney v. Deutsche Bank AG,
       443 F.3d 253 (2d Cir. 2006).......................................................................................................7

    Gen. Tel. Co. of the Nw., Inc. v. EEOC,
       446 U.S. 318, 331(1980) ..........................................................................................................16

    Hess v. Sprint Corp.,
       598 F.3d 581 (9th Cir. 2010) .....................................................................................................4

    Illinois Brick Co. v. Illinois,
         431 U.S. 720 (1977) ...................................................................................................................9

    Literary Works in Electronic Databases Copyright Litig.,
    654 F.3d 242, 246 (2d Cir. 2011)...................................................................................................16

    Matsushita Electric Indus. Co., Ltd v. Esptein,
       516 U.S. 367 (1996) .................................................................................................................14

    Oladapo v. Smart One Energy, LLC,
       2017 U.S. Dist. LEXIS 187299 (S.D.N.Y Nov. 9, 2017) ..........................................................7

    Ortiz v. Fibreboard Corp.,
       527 U.S. 815 (1999) ...............................................................................................12, 15, 16, 21

    In re Payment Card Interchange Fee and Merchant Discount Antitrust Litig.,
        827 F.3d 223 (2016) ......................................................................................................... passim

    Phillips Petroleum Co. v. Shutts,
       472 U.S. 797 (1985) .................................................................................................................14




                                                                       - ii -
    116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 4 of 29 PageID #: 107650



    Prado-Steiman ex rel. v. Bush,
       221 F.3d 1266, 1279 (11th Cir. 2000) ....................................................................................16

    Speedy Stop Food Stores, LLC v. Visa Inc.,
       No. 13-10-75377-A (Tex. Dist. Ct., Victoria City) .......................................................4, 12, 13

    Zink v. First Niagara Bank,
       155 F. Supp. 3d 297 (W.D.N.Y. 2015) ..................................................................................2, 6

                                                     FEDERAL STATUTES

    Sherman Act, 15 U.S.C. § 1 .......................................................................................................4, 12

                                                         FEDERAL RULES

    Federal Rule of Civil Procedure 23 ....................................................................................... passim

    Federal Rule of Civil Procedure 62.1 ......................................................................................17, 18




                                                                    - iii -
    116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 5 of 29 PageID #: 107651



             On September 18, 2018, Class Plaintiffs filed a Notice of Motion for Class Settlement

    Preliminary Approval, together with supporting papers seeking this Court’s preliminary approval

    of a proposed settlement agreement between Plaintiffs and Defendants.1 Class members Fikes

    Wholesale, Inc., Midwest Petroleum Company and Slidell Oil Company, LLC (“Objectors”)

    hereby file declarations in support of their objections and submit this accompanying brief.2 These

    class members own and/or operate dozens of gas stations and convenience stores that sell

    petroleum products produced and branded by major refiners including Shell, ChevronTexaco,

    ConocoPhillips and Valero (hereafter “Refiners” or “Oil Brands”). Their interest in obtaining a

    fair share of any recovery that is obtained in this action is identical to that of tens of thousands of

    other class members who sell branded fuel (hereafter referred to as the “Branded Operators”) at

    various retail locations throughout the country.3

             As noted below and in the accompanying brief submitted by the National Association of

    Shell Marketers, the Petroleum Marketers Association of America, and the Society of

    Independent Gasoline Marketers of America, hereafter (“Marketers” or “Associations”) fuel

    retailers serve 160 million people per day – approximately half of the U.S. population – and the

    industry processes over 73 billion payment transactions per year. More than half of the fuel



        1
         Notice of Rule 23(b)(3) Class Plaintiffs’ Motion and Motion for Class Settlement
    Preliminary Approval (“Mot. for Prelim. Approval”), Sept. 18, 2018, ECF No. 7257.
        2
          See Declaration of Tate E. Seideman (“Seideman Decl.”), Declaration of Brian Baker
    (“Baker Decl.”), and Declaration of Donald W. McNutt (“McNutt Decl.”), all concurrently filed
    herewith. The Objectors are represented, in part, by Hagens Berman Sobol Shapiro LLP, a firm
    that specializes in complex litigation and class actions. See Declaration of Steve W. Berman in
    Support of Opposition to Preliminary Approval of Class Settlement (“Berman Decl.”), Ex. A,
    concurrently filed herewith.
        3
        In addition to the Objectors, undersigned counsel represent more than 50 other petroleum
    marketers who sell branded fuel, among other products, at hundreds of locations nationwide, and
    who share the concerns expressed herein.


                                                     -1-
    116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 6 of 29 PageID #: 107652



    retailers in this country sell branded fuel. The concerns set forth by the Objectors impact tens of

    thousands of absent class members whose interests have not been adequately represented by this

    proposed settlement. If this Court holds a preliminary approval hearing, the Objectors intend to

    appear through counsel.

                                    I.      SUMMARY OF ARGUMENT

              The proponents of this class settlement cannot demonstrate that the settlement is likely to

    be approved as fair, reasonable and adequate because it has significant structural flaws.

              First, the settlement contains an intra-class conflict implicating the rights of tens of

    thousands of class members in that every branded gas station and convenience store that accepts

    Visa and MasterCard payment cards at their retail locations is competing for the exact same

    settlement dollars with the Oil Brands that handle the processing for those same transactions.

    The class definition in the settlement includes all entities “that have accepted any Visa-Branded

    Cards and/or MasterCard-Branded Cards” during the class period.4 While the plain meaning of

    “accepted” (which is not a defined terms in the Agreement,) seems to indicate that merchants

    who own or operate customer-facing retail establishments are the class members entitled to relief

    under the proposed settlement, the Defendants and many of the major Oil Brands have taken the

    contrary position that they are the proper claimants by virtue of their role in processing the

    transactions.5 This fundamental contradiction and resulting confusion for class members cannot


        4
            Mot. for Prelim. Approval at 17.
        5
         See e.g., Joint Status Report re Opt-in and Other Issues (“Status Report”), June 20, 2014,
    ECF No. 6335; Seideman Decl., Ex. B (Request for Exclusion from In re Payment Card
    Interchange Fee and Merchant Discount Antitrust Litigation (“Valero Exclusion List”), May 28,
    2013). In their recent submission to this Court, Class Counsel present a view that differs from the
    Defendants, yet adds no clarity. Class Counsel state that the Branded Operators are entitled to
    recover settlement proceeds for the branded locations at which they accept Visa and MasterCard
    credit cards, “unless by contract they transferred those claims to the oil companies.” Class
    Counsel Letter to the Hon. Judges M. Brodie and J. Orenstein (“Class Counsel Letter”) at 3,

                                                       -2-
    116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 7 of 29 PageID #: 107653



    stand. Unless it is clear who will receive distributions from the settlement for the transactions

    accepted by Branded Operators, class members will not know whether they can or should

    participate in the settlement or opt out.

              Intra-class conflicts like this are fatal to class settlements. A settlement class cannot be

    certified where it includes class members with competing claims.6 Moreover, the new class

    settlement rules, that class counsel confirmed are applicable here,7 require the Court to find that

    the proposed settlement treats class members equitably relative to each other.8 The Branded

    Operators are not being treated equitably as compared to other class members. Other class

    members, such as department stores, for example, are to receive a pro rata share of the

    settlement fund based on the interchange fees they paid for their retail locations.9 The Branded

    Operators, by contrast, cannot be afforded the same allocation because the Oil Brands are in

    direct competition with them for settlement dollars for the same locations.




    Nov. 15, 2018, ECF No. 7294. Class Counsel claim that this “transfer” question raises an
    allocation issue between class members, but they don’t explain why or how that allocation issue
    is to be addressed. Id.
        6
         See Amchem Products, Inc. v. Windsor 521 U.S. 591, 627 (1997) (citing In re Joint E. and
    S. Dist. Asbestos Litigation, 982 F.2d 721, 742–743 (1992)).
        7
            See Berman Decl., Ex. B at 6:19-21 (Excerpts of Transcript of Status Conference).
        8
          Fed. R. Civ. P. 23(e)(2)(D) (Proposed Amendments to the Federal Rules of Civil Procedure,
    to take effect December 1, 2018), available at
    https://www.supremecourt.gov/orders/courtorders/frcv18_5924.pdf
        9
          Superseding and Amended Definitive Class Settlement Agreement of the Rule 23(b)(3)
    Class Plaintiffs and the Defendants (“Settlement Agreement”) at Appendix I, I-2, Sept. 18, 2018,
    ECF No. 7257-2 (“Each claimant will receive its pro rata share of the Cash Fund based on the
    Claimant’s Interchange Fees Paid”; See also Mot. for Prelim. Approval at 30 (“Each member
    (following final approval) who files a valid claim form will receive its pro rata share of the
    settlement based on the interchange fees attributable to the Settlement Class member’s
    transactions during the class period.”).




                                                       -3-
    116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 8 of 29 PageID #: 107654



              Second, given the conflict noted above, the class definition and release are overbroad in

    that they encompass and release all antitrust claims, regardless of whether those claims were

    brought or pursued in this litigation by Class Counsel, and regardless of whether class members

    are being compensated for those claims. In particular, the Branded Operators are members of the

    proposed settlement class because they accepted payment cards at their locations, and they were

    injured by the alleged overcharge because they paid it. However, the Defendants and the Oil

    Brands’ position that the Branded Operators are not the “direct payors” and do not have standing

    to pursue claims under the Sherman Act,10 creates a direct conflict. The proposed settlement does

    not have any mechanism for resolving this conflict, but if it is ultimately determined that the

    Branded Operators do not have standing under the Sherman Act, the proposed settlement release

    and class definition are so broad that the Branded Operators’ state laws indirect purchaser claims

    would be released, that they would receive no compensation whatsoever. Such a result could not

    be sustained under Rule 23 because: (1) it is unfair and inequitable to large numbers of class

    members, and (2) it provides inadequate (i.e., zero) relief.11

              Third, the interests of the Branded Operators are not being adequately represented and

    Class Counsel is not protecting the rights of all class members equally. In a class action it is

    fundamental that “The Due Process Clause . . . requires that the named plaintiff at all times

    adequately represent the interests of the absent class members.”12 Neither the settlement nor

    Class Counsel provide a definitive answer as to which set of class members – the Branded



        10
          See e.g., Status Report, ECF No. 6335; Speedy Stop Food Stores, LLC v. Visa Inc., No. 13-
    10-75377-A (Tex. Dist. Ct., Victoria City); Seideman Decl., ¶ 11; Defs.’ Pre-Motion Conference
    Letter, October 11, 2018, ECF No. 7271.
        11
             See Fed. R. Civ. P. 23(e)(2)(C) and (D).
        12
             Hess v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010).


                                                        -4-
    116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 9 of 29 PageID #: 107655



    Operators or the Oil Brands – can recover under the proposed class settlement, and none of the

    class representatives have interests that are aligned with the Branded Operators.

              Finally, the proposed class settlement cannot be preliminarily approved because the

    notice fails to adequately inform class members whether they will be entitled to recovery under

    the terms of the settlement. Not only is the settlement agreement unclear about whether Branded

    Operators can recover, as explained below, it also purports to release thousands of class

    members’ claims without providing them any notice whatsoever that their claims have been

    excluded from the settlement, either in whole or in part.

              The intra-class conflict, the ambiguity of the class definition, and the failure to notify

    hundreds of class members that they are purportedly excluded from the settlement, must be

    addressed prior to preliminary approval because, as it stands, class members do not have enough

    information to make an informed decision about whether to participate in the class settlement,

    object or exclude themselves. As explained below, Class Counsel’s claim that Objectors should

    not be heard at preliminary approval is incorrect.13 Without understanding their compensation

    rights, tens of thousands of class members would be left to guess at whether to participate in the

    settlement. Addressing these issues at the final approval stage or during the distribution phase –

    which would occur after the exclusion deadline – would not help class members make that

    decision. Moreover, sending out a defective and ambiguous notice would be an enormous waste

    of resources and would undoubtedly confuse class members even further.

                                          II.    LEGAL STANDARD

              The amendments to Rule 23 instruct courts to direct notice only if the parties have

    demonstrated that (1) the proposed settlement likely will be granted final approval, and (2) the


        13
             Class Counsel Letter at 1.


                                                       -5-
    116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 10 of 29 PageID #:
                                 107656


 court likely will certify the class for purposes of judgment on the settlement proposal.14 Parties

 seeking preliminary approval must demonstrate the adequacy of class counsel and class

 representatives and that class members are treated equitably as to each other.15 As the Advisory

 Committee noted, the duty is on the proponent(s) of the settlement to provide the court with

 information sufficient to determine whether or not notice should be issued.16

          In their zeal to convince the Court to approve the proposed settlement without

 considering the objections put forth by absent class members whose interests they claim to

 represent, Class Counsel erroneously contend that Rule 23 does not permit objections to be

 considered prior to preliminary approval. This is not the case.17

          As the recent amendments to Rule 23 make clear, “preliminary approval of a proposed

 class action settlement ‘is not simply a judicial ‘rubber stamp’ of the parties’ agreement. . .

 . Indeed, the Court must be particularly scrupulous because preliminary approval establishes an




     14
       See Fed. R. Civ. P. 23 Advisory Committee Note Subdivision (e)(1) (“The amended rule
 also specifies the standard the court should use in deciding whether to send notice – that it likely
 will be able both to approve the settlement proposal under Rule 23(e)(2) and, if it has not
 previously certified a class, to certify the class for purposes of judgment on the proposal.”).
     15
      Fed. R. Civ. P. 23(e)(2)(D) (Proposed Amendments to the Federal Rules of Civil
 Procedure, to take effect December 1, 2018).
     16
        See Fed. R. Civ. P. 23 Advisory Committee Note Subdivision (e)(1) (“The parties must
 provide the court with information sufficient to determine whether notice should be sent . . .
 “[t]he court should not direct notice to the class until the parties’ submissions show it is likely
 that the court will be able to approve the proposal after notice to the class and a final approval
 hearing.”).
     17
       See, e.g., Aliano v. CVS Pharm. Inc., 16-cv-2624, 2018 U.S. Dist. LEXIS 85986 (E.D.N.Y.
 May 21, 2018) (recommending denial of preliminary approval based on objections to adequacy
 of representation); Allen v. Dairy Farmers of Am., Inc., No. 5:09-cv-230, 2014 U.S. Dist. LEXIS
 94007, at *16 (D. Vt. July 9, 2014) (requiring disclosure of class representatives' objections
 before ruling on motion for preliminary approval; noting that the Court has to fulfill its own
 fiduciary obligations to the class).


                                                  -6-
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 11 of 29 PageID #:
                                 107657


 initial presumption of fairness.”18 If no class has previously been certified, as here, the Court

 bears an independent responsibility to “ensure that the requirements of Rule 23(a) and (b) have

 been met.”19 “Even at the preliminary approval stage, the Court must satisfy itself that ‘the

 proposed class satisfies the criteria set out in Rule 23(a) and at least one of the subsections

 of Rule 23(b).”’20

                                          III.    ARGUMENT

 A.         The proposed class settlement should not be approved because it includes class
            members with competing claims for settlement proceeds for the same merchant
            transactions and therefore fails to protect the interests of large segments of the class.

            As the Second Circuit recognized when it overturned the first settlement in this case, “the

 focus of the Rule 23(a) inquiry remains on ‘inequity and potential inequity at the precertification

 stage.’”21 The U.S. Supreme Court held in Amchem Products, Inc. v. Windsor, that the

 requirements of Rule 23 are “designed to protect absentees by blocking unwarranted or

 overbroad class definition” and “demand undiluted, even heightened attention in the settlement

 context.”22 The proposed class settlement does not protect the interests of a large segment of the

 putative class. In light of the different positions on the key question of whether the Branded

 Operators are or are not entitled to their full pro rata share of the settlement for transactions at

 their retail establishments, absent class members are unable to determine whether they will or



      18
           Zink v. First Niagara Bank, 155 F. Supp. 3d 297, 309 (W.D.N.Y. 2015).
      19
           Denney v. Deutsche Bank AG, 443 F.3d 253, 270 (2d Cir. 2006).
      20
      Oladapo v. Smart One Energy, LLC, No. 14-cv-7117, 2017 U.S. Dist. LEXIS 187299
 (S.D.N.Y Nov. 9, 2017) (quoting Manual for Complex Litigation (Fourth) § 21.632
 (2004)). Accord In re Advanced Battery Techs. Secs. Litig., 298 F.R.D. 171, 180-81 (S.D.N.Y.
 2014).
      21
       In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, 827 F.3d
 223, 232 (2016) (citing Ortiz v. Fibreboard Corp., 527 U.S. 815, 858 (1999)).
      22
           Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997).


                                                   -7-
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 12 of 29 PageID #:
                                 107658


 will not receive any recovery from the settlement.23 The proposed class definition is vague and

 appears to sweep in class members with competing claims; it suffers from obvious deficiencies

 that need to be rectified to ensure that all class members are treated equitably, as required by

 Rule 23.

           1.      The proposed settlement places class members in direct conflict with each
                   other over the same settlement dollars

           The Branded Operators are not being treated equitably as compared to other class

 members because they are competing directly against the Oil Brands for recovery of settlement

 proceeds for credit card transactions for the same locations. The Defendants recognized this

 serious conflict and raised it with the Court before the last settlement was overturned.

 Specifically, the Defendants asked the Court for guidance in determining which class members

 had the right to recover settlement proceeds as between “franchisors” and ”franchisees.”24 As an

 example, the Defendants noted that numerous Branded Operators that had opted out of the class

 settlement had filed claims that were in direct competition with Oil Brands that remained in the

 class.25 The Defendants explained that a significant problem of duplicative claims had arisen



     23
        As the Associations correctly note in their brief, the Oil Brands have no entitlement to fees
 paid on card transactions involving products sold at jobber and dealer-operated service stations
 and convenience stores. The Oil Brands do not own the products sold in the transaction; the
 products are owned by the station or convenience store operator. The Oil Brands should be
 entitled to recover the overcharges they paid only for transactions at their company-owned and
 operated locations - where they are the ones who “accept” Visa and MasterCard. Nonetheless,
 because the Defendants and many of the Oil Brands have taken a contrary position, the proposed
 settlement must be clarified and cannot stand.
     24
        The Defendants explain that franchisors often have the relationship with the acquiring
 bank and they contend that the franchisor should therefore be the class member who recovers.
 The Defendants use the term “franchisor” in reference to the Oil Brands and “franchisee” when
 referring to the Branded Operators. In addition to these entities, the Status Report makes clear
 that there are other franchisor/franchisee conflicts outside of the convenience store/petroleum
 industry.
     25
          Status Report at 4.


                                                 -8-
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 13 of 29 PageID #:
                                 107659


 among class members and opt outs. The Defendants also noted that the issue of duplicative

 claims was likely to be a significant problem as between class members: “There are thousands, if

 not tens of thousands, of franchisees that [are] members of the Rule 23(b)(3) Settlement Class.

 Accordingly, the same potential issue of duplicative claims covering the same transactions is

 virtually certain to arise in that context as well, with franchisees filing claims for settlement

 funds based on the same transactions that are the basis for franchisor claims.”26

           The Defendants explained their position that only one of the competing class members

 should be entitled to receive the settlement proceeds, because a decision to pay both the

 “franchisor” and “franchisee” would negatively affect other class members by reducing the

 limited amount of recovery available to the remainder of the class. The Defendants concluded by

 suggesting that the franchisors that have the relationship with the acquiring bank should be the

 class members that recover, arguing that “ensuring that only the entity that paid the merchant

 discount fee to the acquiring entity can recover for the alleged interchange overcharge on a

 transaction would be consistent with the animating principle of Illinois Brick Co. v. Illinois, 431

 U.S. 720, 736 (1977).”27 At that time, class counsel did not take a position on which competing

 class member would own the claim but did agree that a procedure should be established for

 determining which entity had a “right to opt out of and be compensated from the fund.”28 Class

 counsel did not appear concerned about the harm to class members that would necessarily derive

 from leaving open the critical question of whether a class member does or does not have a right

 to recovery – until after the deadline to opt out or stay in the class has already passed.



     26
          Id. at 5.
     27
          Id. at 6.
     28
          Id. at 7.


                                                  -9-
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 14 of 29 PageID #:
                                 107660


           Even more troubling, having recognized the significance of this issue to “thousands, if

 not tens of thousands of franchisees,” Class Counsel and the Defendants did nothing to address

 this intra-class conflict in the class settlement that was proposed in September. The proposed

 settlement does not address this issue at all. In fact, before the last settlement was overturned, the

 Defendants proposed that this issue be addressed in a supplemental notice to class members.29

 The Defendants recognized that class members were confused and did not know whether or not

 they were entitled to relief under the settlement. Class counsel opposed including any notice to

 class members at that time, and no notice was provided.30 Despite their awareness of the

 significance of this issue, the settling parties declined to incorporate anything into the new

 proposed settlement to address these problems.

           For the first time in its filing last week, Class Counsel set forth a position that appears to

 be directly at odds with the Defendants’ position. Class counsel wrote: “It appears that Branded

 Operators accept cards for payment thereby under the class definition owning the claims relating

 to the transactions they accept unless by contract they transferred those claims to oil

 companies.”31 Of course, any class member that transferred its claims no longer owns those

 claims. Yet, Class Counsel characterize the question of whether Branded Operators transferred

 their claims as a “potential claims allocation issue,” without explaining why this would be the

 case, or what that means for the tens of thousands of Branded Operators who are absent class

 members. Rather than adding any clarity, Class Counsel’s letter instead adds another layer of



     29
       Letter to the Court, Sept. 19, 2016, ECF Nos. 6346 and 6346-1 (providing the Court with
 Proposed Notice and Proposed Form to class members who previously opted out of settlement to
 provide option of rejoining cash settlement class).
     30
          Id. at 2, ECF No. 6346.
     31
          Class Counsel Letter at 3.


                                                   - 10 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 15 of 29 PageID #:
                                 107661


 complexity by introducing the possibility that a mini-trial will need to take place on a contested

 issue of contractual rights, before these class members can obtain any recovery. This is a far cry

 from answering the simple question of whether Branded Operators are to be treated the same as

 other merchants – or not.

           And more importantly, the settlement does not propose any allocation methodology or

 adjudication procedure to determine which of these competing sets of class members will receive

 settlement funds for those transactions, despite having all of their claims released. Nor would any

 allocation procedure solve the conflict because the interchange fee is not apportioned among the

 Oil Brands and the Branded Operators; rather, this is an all-or-nothing issue where one set of

 class members necessarily will be left without any compensation in the class settlement. It will

 either by the Oil Brands, who process the payment transactions in the aggregate, or the Branded

 Operators who pay the interchange fees.

           Rather than squarely addressing the conflict or lack of clarity in the settlement agreement

 or notice, Class Counsel’s recent position simply underscores the parties’ differing positions

 regarding class membership and does nothing to resolve it. Class Counsel and Defendants

 purport to have an agreement on which there was a meeting of the minds but they do not agree

 on the key point of who owns these claims. Class members need to know whose view of the

 settlement agreement will prevail before being forced to decide whether to opt out.

           Under the new Federal Rules, the expected relief to the class is a “central concern.”32

 Thus, the Court should evaluate the claims process and any agreements regarding allocation to

 determine whether it bears on the adequacy of relief, especially as it pertains to the equitable

 treatment of the class. Here, the Defendants and Class Counsel have already recognized the


     32
          Fed. R. Civ. P. Advisory Committee Note Paragraphs (C) and (D).


                                                  - 11 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 16 of 29 PageID #:
                                 107662


 significance of this intra-class conflict and the Defendants have proposed that only the Oil

 Brands and franchisors obtain recovery while the tens of thousands of Branded Operators get

 nothing. Nothing in the proposed settlement or class counsel’s recent response to these

 objections has explained how this intra-class conflict is to be resolved.

           2.       The proposed class definition is overbroad because it includes class members
                    at different levels of the payment chain.

           Rule 23(a)’s class certification requirements, which are “designed to protect absentees by

 blocking unwarranted or overbroad class definitions[,] demand undiluted, even heightened

 attention in the settlement context.”33 The Oil Brands and Defendants in this and other related

 litigation have taken the position that the Branded Operators are not the “direct payors” of the

 interchange fee, and that they do not have standing to pursue claims under the Sherman Act.34

           The Oil Brands process payment card transactions for the tens of thousands of gas

 stations and convenience stores that fall within their brand.35 Nevertheless, the Branded

 Operators are responsible for payment of the entire interchange fee on all payment card

 transactions at their respective locations.36 The interchange fees are deducted directly from the

 transaction amounts.37 Thus, while the Oil Brands may have processed the payment, the Branded

 Operators are the ones that actually paid and sustained injury by the overcharge.




     33
          Amchem, 521 U.S. at 620; accord Ortiz, 527 U.S. 815.
     34
       See e.g., Status Report; Speedy Stop Food Stores, LLC v. Visa Inc., No. 13-10-75377-A
 (Tex. Dist. Ct., Victoria City); Seideman Decl., ¶ 11; Pre-Motion Conference Letter, ECF No.
 7271.
     35
          See e.g., Seideman Decl., ¶ 5.
     36
          See e.g., id., ¶ 6.
     37
          Id.


                                                 - 12 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 17 of 29 PageID #:
                                 107663


           Many of the Oil Brands believe that by virtue of their processing mechanics, they are

 members of the proposed settlement class because they are “direct payers” under the antitrust

 laws.38 Although we submit that this is factually and legally incorrect, many Oil Brands believe

 they are entitled to compensation for any overcharges on the interchange fees paid on sales at all

 branded retail locations nationwide.39 The payment card transactions at the retail locations

 necessarily overlap with and are duplicative of the payment card transactions processed by the

 Oil Brands at those locations. As a result, the retailers and the Refiners each claim entitlement to

 the same overcharges on the same payment card transactions.

           Because interchange fees are paid directly to an issuing bank from the customer payment

 made at the point of sale, the Branded Operators are the direct payers under the antitrust laws.

 The only Court that has ruled on this precise issue is a Texas court which denied Defendants’

 motion for summary judgment on the claims of a branded operator.40 The facts in that case

 demonstrated that the Branded Operator’s claims that it paid the interchange fee were likely to

 prevail over Defendants’ view. This issue has not been resolved by this Court.

           Critically, the proposed class settlement requires class members to make a decision about

 releasing their claims before any determination is made about whether they are direct or indirect

 payors, and whether they are entitled to any relief. Because it is not clear how this intra-class

 conflict will be resolved or at what stage it might be resolved, class members cannot make an

 informed decision about whether to participate in the class settlement or opt out. And, if the

 Court later determine that “franchisees” are not the “direct payors,” their state law indirect


     38
          Id.at 7; Baker Decl., ¶ 11; McNutt Decl., ¶ 6.
     39
          Seideman Decl., ¶ 7; Baker Decl., ¶ 11; McNutt Decl., ¶ 6.
     40
          Speedy Stop Food Stores, LLC v. Visa Inc., No. 13-10-75377-A (Tex. Dist. Ct., Victoria
 City).


                                                  - 13 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 18 of 29 PageID #:
                                 107664


 purchaser claims would be released through the proposed class settlement without any

 compensation whatsoever. If the Branded Operators cannot recover as direct payers under this

 settlement, they should not be precluded from pursuing claims as indirect purchasers. The lack of

 clarity and overbreadth in the class definition would deprive them of that right. Far from

 adequate relief, such a result would be unfair and inequitable relative to other class members and

 thus would violate class members’ constitutional right to due process.41

           3.     The interests of the Branded Operators are not being adequately
                  represented.

           The requirement of adequate representation cannot be minimized or ignored because,

 among the factors a court is asked to consider in connection with a proposed settlement, it alone

 is of constitutional dimension. Indeed, the Supreme Court has emphasized repeatedly that “the

 Due Process Clause of course requires that the named plaintiff at all times adequately represent

 the interests of absent class members,”42 and that adequacy of representation is “a continuing

 [duty].”43

           The protection of absentee class members is particularly important where they have

 antagonistic interests. Rule 23(a)(4) specifically furnishes this protection, permitting a court to

 certify a class “only if . . . the representative parties will fairly and adequately protect the

 interests of the class.” This protects absent class members “by blocking unwarranted or

 overbroad class definitions[.]”44 Because class action settlements surrender the legal rights of


     41
       Payment Card, 827 F.3d at 236 (citing Stephenson v. Dow Chem. Co., 273 F.3d 249, 260
 (2d Cir. 2001)) (“Part of the due process inquiry (and part of the Rule 23(a) class certification
 requirements) involves assessing adequacy of representation and intra-class conflicts.”).
     42
          Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985).
     43
      Matsushita Electric Indus. Co., Ltd v. Esptein, 516 U.S. 367, 374 (1996) (Ginsburg, J.,
 concurring).
     44
          Amchem, 521 U.S. at 620.


                                                  - 14 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 19 of 29 PageID #:
                                 107665


 persons not actually party to the suit, the adequate-representation requirements demand

 “undiluted, even heightened, attention in the settlement context.”45 One of those requirements is

 “intraclass equity.”46 The intraclass-equity requirement mitigates the incentive to sacrifice some

 class members’ interests to benefit others.

           Echoing Amchem, Ortiz reaffirmed that intraclass equity, or “the fairness of distributions

 to those within” the class, is one of Rule 23(a)(4)’s requirements.47 For Amchem made it obvious

 “that a class divided” among claimants with distinct injuries “requires division into homogenous

 subclasses . . . with separate representation to eliminate conflicting interests of counsel.”48

           Here, although the Branded Operators have interests diverse and distinct from those of

 other class members who are not competing directly with other class members for compensation

 for their pro rata recovery of the interchange fees they paid, neither they nor any other

 “franchisee” has any representation in the class. In addition, class counsel is inherently conflicted

 based on its representation of a class that contains dueling class members. Class Counsel has

 been unwilling – and unable – to clearly define the limits of its class.

           The adequacy requirement is paramount, and applies to both the named plaintiff(s) and

 counsel.49 A primary purpose of the adequacy inquiry is to “uncover conflicts of interest between

 named parties and the class they seek to represent.”50 The adequate representation requirement

 “is typically construed to foreclose the class action where there is a conflict of interest between



     45
          Id.
     46
          Ortiz, 527 U.S. at 863.
     47
          Id. at 854, 863.
     48
          Id. at 856.
     49
          Amchem, 521 U.S. at 626.
     50
          Id. at 625-626.


                                                  - 15 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 20 of 29 PageID #:
                                 107666


 the named plaintiff and the members of the putative class.”51 Of course, Class Counsel may

 dismiss the conflicts here and argue that the lead plaintiffs identified in this case owe nothing to

 the tens of thousands of putative class members that sell branded fuel – but that is exactly the

 point. No one is looking out for the interests of these class members. Class Counsel may also

 argue that the many brands may exclude themselves from the class settlement, thereby mitigating

 the problem. However, as evidenced by the Valero exclusion and settlement, this conflict will

 only be exacerbated if the uncertainty over whether the Oil Brands are or are not class members

 for the same transactions as the Branded Marketers is not addressed before notice is issued and

 an opt-out deadline is established.

           The Second Circuit has policed settlements (including overturning the prior settlement in

 this case) to ensure that safeguards are in place to prevent unfair and inadequate settlements from

 being consummated – especially when “[c]lass counsel stood to gain enormously if they got the

 deal done.”52 For example, the class counsel in Literary Works in Electronic Databases

 Copyright Litigation attempted to negotiate compensation from Google for three separate

 “categories” of class members in a single settlement.53 As in Ortiz, each category had legally

 distinct claims of varying strength.54 Yet each class representative “served generally as a

 representative for the whole, not for a separate constituency.”55 The court found that the


     51
       Gen. Tel. Co. of the Nw., Inc. v. EEOC, 446 U.S. 318, 331(1980); Prado-Steiman ex rel. v.
 Bush, 221 F.3d 1266, 1279 (11th Cir. 2000) (noting that the “incentives” of the class
 representative must “align with those of absent class members so as to assure that the absentees’
 interests will be fairly represented”).
     52
          Payment Card, 827 F.3d at 234, 236.
     53
      Literary Works in Electronic Databases Copyright Litig., 654 F.3d 242, 246 (2d Cir.
 2011).
     54
          Id.
     55
          Id. at 251 (quoting Amchem, 521 U.S. at 627).


                                                 - 16 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 21 of 29 PageID #:
                                 107667


 representation was inadequate and rejected certification because the class representatives “cannot

 have had an interest in maximizing compensation for every category.”56 This structural error

 alone was sufficient to warrant reversal and remand; the court did not address whether the

 compensation negotiated for any given category was unfair or inadequate. The Second Circuit

 also previously rejected unitary representation as inadequate in this case, when the

 representatives “were in the position to trade diminution [of one subgroup’s] relief for increase

 of [another subgroup’s] relief.”57

           Similarly, in In re Cathode Ray Tube (CRT) Antitrust Litig., in the Northern District of

 California, the district court originally, in 2016, approved the settlement of nationwide class of

 indirect purchasers, and a plan of allocation that did not allow for monetary relief for residents of

 states that did not provide for standing for indirect purchasers (and yet these class members

 released their claims).58 Residents of some of the repealer states objected and appealed the final

 approval of the settlement to the Ninth Circuit Court of Appeals. At oral argument, the Ninth

 Circuit indicated some concern with the proposed plan of allocation. In response (and without a

 ruling from the Ninth Circuit Court of Appeals), class counsel offered a revised proposal

 whereby they would give up part of their fee for residents of Missouri, Massachusetts, and New

 Hampshire. CRT class counsel then requested an indicative ruling from the district court judge

 regarding this revised proposal.59 In response to this request for indicative ruling, the district



     56
          Id. at 252 (emphasis in original).
     57
          Payment Card, 827 F.3d at 234.
     58
     Order Granting Final Approval, In re Cathode Ray Tube (CRT) Antitrust Litig., No. 3:07-
 CV-5944 JST (N.D. Cal. Nov. 16, 2016), ECF No. 5040.
     59
       Indirect Purchaser Plaintiffs’ Motion Pursuant to Federal Rule of Civil Procedure 62.1 for
 An Indicative Ruling, In re Cathode Ray Tube (CRT) Antitrust Litig., No. 3:07-CV-5944 JST
 (N.D. Cal. Oct. 1, 2018), ECF No. 5335.


                                                  - 17 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 22 of 29 PageID #:
                                 107668


 court denied the request and held that it now concluded that it had “erred in approving the

 parties’ original settlement” given the release of class members’ claims without compensation,

 and questioned whether class counsel was adequate to represent both segments of the class.60 But

 regardless of whether the issue was framed as one of conflict of interest, or adequacy of counsel,

 the district court ruled that it required “further exploration and potentially the appointment of

 separate counsel.”61

           So too, here. As noted by the court in CRT, despite laudatory efforts to obtain a favorable

 result for the majority of clients, “pitting one set of clients’ claims against those of another is a

 classic indication of a potential conflict of interest.”62 Class counsel cannot ignore the conflict of

 interest that exists within the proposed class.

           4.         The magnitude of the intra-class conflict is substantial as it potentially
                      involves tens of thousands of class members and billions of payment
                      transactions.

           The representative declarations provided herewith attest to the significance of these

 issues and this conflict as it relates to nearly every major gasoline brand. The representative

 clients cover nearly every brand and operate at locations throughout the country. In addition to

 the clients who submitted detailed objections to this Court, there are thousands of similarly

 situated Branded Operators who owned and operated tens of thousands of branded convenience

 stores and gas stations during the class period. Moreover, submissions from major marketer and

 convenience store associations, including the National Association of Shell Marketers (NASM),




     60
      Order Denying Indirect Purchaser Plaintiffs’ Motion Pursuant to Federal Rule of Civil
 Procedure 62.1 for An Indicative Ruling, In re Cathode Ray Tube (CRT) Antitrust Litig., No.
 3:07-CV-5944 JST (N.D. Cal. Nov. 8, 2018), ECF No. 5362.
     61
          Id. at 2.
     62
          Id.


                                                    - 18 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 23 of 29 PageID #:
                                 107669


 the Petroleum Marketers Association of America (PMAA) and the Society of Independent

 Gasoline Marketers of America (SIGMA), further underscore the widespread nature of this

 problem. Those associations collectively represent more than 80 percent of all retail motor fuel

 sales in the United States.

            Given the size and complexity of the class, the issue of duplicative claims is also virtually

 certain to arise in other franchisor/franchisee contexts beyond the oil industry. Indeed, the

 defendants already confirmed that there were thousands if not tens of thousands of franchisees

 that would potentially have claims covering the same transactions as their franchisors.63

 Defendants agree that “[t]his will likely give rise to disputes regarding who is entitled to

 recovery based on the transactions, and lead to obvious issues of administration.”64 Because of

 the magnitude of this problem and the significance of the conflict to the Branded Operators, this

 class settlement should not proceed until these issues are properly addressed and rectified.

 B.         The proposed class settlement fails to disclose the fact and identity of hundreds of
            class members that have been excluded from the class in whole or in part.

            In addition to the foregoing issues, the Defendants have been allowing the Oil Brands to

 negotiate opt-out settlement agreements on behalf of all of their branded operators without the

 consent of the operators.65 The proposed class settlement excludes from the class all entities

 identified in any exclusion list submitted by the companies. For example, the list of excluded

 entities already submitted by Valero identifies more than 400 branded operators that are now




      63
           Status Report at 5.
      64
           Id.
      65
           See e.g., Seideman Decl., ¶ 16.


                                                   - 19 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 24 of 29 PageID #:
                                 107670


 purportedly excluded from the proposed settlement. However, the list has not been provided to

 the Court, and none of the parties on the list are identified in the proposed notice.66

           Adding to the problem, class members on the Valero exclusion list cannot determine

 from the class settlement or the proposed class notice whether the settlement purports to exclude

 them from recovery based on all sales at all of their locations, whether processed through

 Valero, another brand, or through a third-party processor selected by the marketer. That is, while

 Valero-related claims seem to have been (wrongly) excluded from the class settlement, the class

 members on the exclusion list have no way of knowing whether they are included or excluded

 from the proposed class settlement for all other payment card sales unrelated to Valero.67 The

 exclusion list submitted by Valero and the class settlement agreement are so all-encompassing

 that they appear to release all claims based on all transactions – even if they had nothing to do

 with Valero. Release of such claims, which would have nothing whatsoever to do with Valero,

 would be patently unfair, but the settlement papers do not give class members enough

 information to understand whether that is in fact the case.68 The wrongful exclusion of the Valero

 operators without their consent and without compensation (and without a mechanism in place to

 even provide them with notice of their exclusion) further illustrates the fundamentally defective

 nature of the proposed settlement. Moreover, other oil companies are currently attempting to

 negotiate the same type of settlements, potentially releasing the claims of thousands of other

 operators as well.69 The Oil Brands are attempting to negotiate these opt-out settlements exactly


     66
          Id., ¶¶ 14, 19.
     67
       See e.g., id., ¶ 17 (explaining that branded operators sell a variety of both branded and
 unbranded fuels along with other food and convenience store items that are not related to or
 processed through the oil companies).
     68
          Id.
     69
          See e.g., id., ¶¶ 19-20.


                                                 - 20 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 25 of 29 PageID #:
                                 107671


 because of the conflicts addressed in this objection; that is, they believe they own all of these

 claims, whereas the Branded Operators believe they are the proper claimants. Purporting to

 dismiss and exclude the claims of hundreds of class members – with the imprimatur of this

 Court, as is required under Rule 23 – without even providing these class members with notice

 that identifies them as excluded and gives them an opportunity to be heard, is unfair and it would

 violate their constitutional right to due process.70

 C.         Because the proposed notice plan is insufficient, this issue must be addressed prior
            to preliminary approval.

            The resolution of these issues cannot be delayed until after preliminary approval or

 through some sort of later-determined allocation methodology. Because of the existence of the

 intra-class conflicts described herein, tens of thousands of class members do not have enough

 information to make an informed decision about whether to participate in the class or opt out.

 These issues need to be resolved before the opt-out deadline so that class members can make a

 truly informed decision about whether they have any compensation rights at all and/or if they are

 releasing their claims for nothing. Indeed, the Defendants have already acknowledged that

 “[a]bsent a decision from this Court, which is supervising the settlements, there exists significant

 potential for increased settlement administration costs and duplicative claims and payments, all

 of which could frustrate the class settlement.”71 Class counsel’s attempt to persuade the Court to

 disregard this issue now and postpone resolution until after notice has been issued, disregards

 both the law and the prejudice to class members that would result from the unnecessary delay



      70
        Ortiz, 527 U.S. at 848 (citing Shutts, 472 U.S. at 812 (“[b]efore an absent class member’s
 right of action was extinguishable, due process required that the member ‘receive notice plus an
 opportunity to be heard and participate in the litigation,’ and . . . ‘at a minimum . . . an absent
 plaintiff [must] be provided with an opportunity to remove himself from the class.’”).
      71
           Status Report at 3.


                                                  - 21 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 26 of 29 PageID #:
                                 107672


 that Class Counsel request. The Court is required to find that the proposed settlement is likely to

 be finally approved before it grants preliminary approval.72 The significant intra-class conflicts

 noted herein preclude such a determination.

           Class counsel’s reference to the Court’s order in Visa/Check/MasterMoney Antitrust

 Litigation, CV-96-5238 (JG)(RLM) is inapposite. As their letter brief notes, the conflict among

 class members in that case was first revealed in the claims administration stage of the case; there

 were no objections filed and the Court had no occasion to address the conflicts in evaluating the

 settlement. By contrast here, Defendants agreed before this new settlement was proposed that

 “addressing this issue now could provide important guidance for opt-outs and facilitate the

 settlement of opt-out suits.”73 Defendants and Class Counsel failed to do so before submitting a

 new proposed class settlement to this Court. The same fundamental flaws and conflicts that the

 parties previously recognized still remain and should be addressed now. Waiting only will

 exacerbate the problem. As explained above, the proposed class notices do not include a list of

 excluded entities. Thus, Branded Operators who have been excluded without their consent

 pursuant to opt-out settlements negotiated by the Oil Brands have no way of knowing that their

 claims will be released and/or that they should take steps to protect their rights. Thus, if the

 Court fails to resolve these deficiencies now, the most likely outcome will be the opt-

 out/exclusion deadline passing before a class member is made aware their claims have been

 released by other parties. Notice itself will not address the issue of multiple levels of the

 distribution channel asserting the same claims because class members will still not be able to

 determine whether they are or are not entitled to recovery under the settlement. Because the



     72
          Fed. R. Civ. P. 23(e)(1)(B), as amended.
     73
          Status Report at 6.


                                                 - 22 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 27 of 29 PageID #:
                                 107673


 settlement is obviously deficient and is not likely to be finally approved, preliminary approval

 should be denied.

                                       IV.    CONCLUSION

          For the reasons set forth above, this Court should deny preliminary approval of the

 settlement and direct the parties to address the obvious deficiencies detailed above prior to

 issuing notice to class members.


 DATED: November 20, 2018                      Respectfully submitted,

                                               HAGENS BERMAN SOBOL SHAPIRO LLP


                                               By: s/ Steve W. Berman
                                                  STEVE W. BERMAN

                                               1301 Second Avenue, Suite 2000
                                               Seattle, WA 98101
                                               Tel: (206) 623-7292
                                               Fax: (206) 623-0594
                                               Email: steve@hbsslaw.com


                                               Shana E. Scarlett
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               715 Hearst Avenue, Suite 202
                                               Berkeley, CA 94710
                                               Tel: (510) 725-3000
                                               Fax: (510) 725-3001
                                               Email: shanas@hbsslaw.com

                                               Nathaniel A. Tarnor
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               555 Fifth Avenue, Suite 1700
                                               New York, NY 10017
                                               Telephone: (212) 752-5455
                                               Facsimile: (917) 310-2980
                                               nathant@hbsslaw.com

                                               LAW OFFICE OF JANA EISINGER, PLLC

                                               Jana Eisinger
                                               4610 South Ulster Street, Suite 150
                                               Denver, CO 80237
                                               Tel: (303)209-0266



                                                - 23 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 28 of 29 PageID #:
                                 107674


                                    Fax: (303) 353-0786
                                    jeisinger@eisingerlawfirm.com

                                    Counsel for Objectors Fikes Wholesale, Inc.,
                                    Midwest Petroleum Company and Slidell Oil
                                    Company, LLC




                                     - 24 -
 116260659.1
Case 1:05-md-01720-MKB-JO Document 7300 Filed 11/20/18 Page 29 of 29 PageID #:
                                 107675


                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 20, 2018, I electronically filed the foregoing document

 using the CM/ECF system, which will send notification of such filing to the e-mail addresses

 registered in the CM/ECF system, as denoted on the Electronic Mail Notice List.


                                                               /s/ Steve W. Berman
                                                              STEVE W. BERMAN




                                                - 25 -
 116260659.1
